Citation Nr: 1015237	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-28 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right foot disability, 
including amputation of the right third toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active military service from November 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran filed his claim for compensation benefits under 
38 U.S.C.A. § 1151 in May 2005.

With respect to claims filed on or after October 1, 1997, 
38 U.S.C.A. § 1151 provides in pertinent part that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability was service connected.  See VAOPGCPREC 40-97 (Dec. 
31, 1997).  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the Veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary, and the proximate cause of the 
disability was:  (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (b) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).  

To determine whether additional disability exists, the 
Veteran's condition immediately prior to the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based is 
compared to his or her condition after such care, treatment, 
examination, services, or program has been completed.  Each 
body part or system involved is considered separately.  
38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability caused by a Veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability (see 38 C.F.R. 
§ 3.361(c)); and that (1) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider, or (2) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's-or, 
in appropriate cases, the Veteran's representative's-
informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a Veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).

Based on statements of the Veteran and the medical evidence 
of record, the Veteran's relevant medical history may be 
reasonably summarized as follows.  In 1991, the Veteran began 
showing symptomatology of non-diabetic neuropathy of the 
lower extremities of unknown etiology, possibly related to 
alcohol use.  See San Diego VA Medical Clinic Treatment 
Records (VAMC) July 2002, December 2002, August 2003, 
September 2003; RO Hearing Transcript at 11.  The Veteran 
also has a history of multiple neuromas of the feet related 
to his neuropathy dating to 1992.  See VAMC May 2004.  

In August 2003, the Veteran first sought treatment for a 
pressure ulcer on the ball of his right foot that was 
diagnosed as an infection and treated with antibiotics.  VAMC 
August 2003, September 2003; Board Hearing Transcript at 7; 
RO Hearing Transcript at 3.  Following the initial round of 
antibiotics, the Veteran underwent follow-up treatment for 
the pressure ulcer on his right foot.  RO Hearing Transcript 
at 4.  In January 2004, March 2004, April 2004, and August 
2004, the Veteran had a culture of the infection taken-the 
culture results indicated a methicillin resistant staph 
aureus (MRSA) infection.  VAMC January 2004, March 2004, 
April 2004, August 2004; Board Hearing Transcript at 7-9; RO 
Hearing Transcript at 5.  An April 2004 radiology report 
indicates "[s]oft tissue defect and scattered linear foreign 
bodies in plantar surface of the foot at the 
[metatarsophalangeal] joints" and a June 2004 magnetic 
resonance imaging (MRI) report indicates "defect identified 
at the plantar aspect of the third metatarsal head without 
associated bone marrow abnormality."  VAMC April 2004, June 
2004.  A May 2004 diagnosis indicates, "[c]hronic ulcer 
overlying 2nd and 3rd metatarsal heads of [right] foot:  
plantar ulcer.  Based on chronicity and location, likely 
osteomyelitis 2/2 MRSA.  Neuropathy [without] clear 
etiol[ogy], but based on [history], likely alcohol related."  
VAMC May 2004.  However, later in May 2004, the Veteran 
indicated that the ulcer was healing and in June 2004, the 
Veteran declined surgery to treat the ulcer.  VAMC May 2004, 
June 2004; RO Hearing Transcript at 10.  Nonetheless, in 
November 2004, the Veteran underwent surgery to amputate the 
third toe on his right foot.  Palomar Medical Center 
Treatment Records November 2004; Board Hearing Transcript at 
9.

The Veteran contends that VA was negligent by not taking a 
culture between August 2003 and January 2004 and that VA 
failed to properly diagnose the staph infection, which led to 
the amputation.  Board Hearing Transcript at 8, 10, 20.  
Additionally, the Veteran stated that he has undergone 
additional surgical and amputation treatment for the MRSA 
infection, including a February 2008 amputation.  The 
February 2008 surgical report is not part of the claims file; 
thus, on remand the agency of original jurisdiction should 
attempt to obtain the records and associate them with the 
claims file.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's claimed 
disability.  The Board will, therefore, remand the case to 
schedule the Veteran for a VA medical opinion regarding the 
medical probability that the Veteran's claimed disability was 
not the result of his willful misconduct, but attributable to 
VA hospital care, medical or surgical treatment, or 
examination due to:  (a) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault; or (b) an event not reasonably foreseeable.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment 
records pertinent to treatment for the 
Veteran's claimed disability from the San 
Diego VAMC prepared since July 2006, 
including the February 2008 surgical 
report, and any 


other medical facility identified by the 
Veteran, and associate the records with 
the claims folder.  Assist the Veteran in 
obtaining any identified records.

2.  After any new medical treatment 
records have been associated with the 
claims file, arrange for a physician to 
review the Veteran's claims file, 
including his complete medial records and 
a copy of this remand.  The physician is 
requested to provide the following 
opinions:

A.  Whether the Veteran's pressure 
ulcer with infection was 
proximately caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of 
VA.

B.  Whether the Veteran's right 
foot pressure ulcer was made worse 
by mistreatment, misdiagnosis, or 
delay in providing required care, 
such as timely order of cultures 
with follow-up antibiotic care; and 
whether any such instance of fault 
thereby made necessary the 
amputation of the Veteran's third 
toe of the right foot.

C.  Whether any additional 
disability in this case was due to 
an event not reasonably 
foreseeable.

The claims file, including a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
designated examiner.  The physician must 
provide the complete rationale for the 
conclusions reached, including, as 
appropriate, citation to specific 
evidence of 


record and/or medical authority.  (The 
Board recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; even so, the examiner 
should state a medical opinion.  If 
additional information is required before 
a definite opinion can be formed, the 
examiner should communicate the 
requirement for more evidentiary 
development to the agency of original 
jurisdiction.)

After the requested opinion has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a 
right foot disability, including 
amputation of the right third toe.  If 
the benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

